


116 HR 7443 IH: Veterans Claim Transparency Act of 2020
U.S. House of Representatives
2020-07-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
116th CONGRESS2d Session
H. R. 7443
IN THE HOUSE OF REPRESENTATIVES

July 1, 2020
Mr. Allred (for himself and Mr. Hagedorn) introduced the following bill; which was referred to the Committee on Veterans' Affairs

A BILL
To amend title 38, United States Code, to require the Secretary of Veterans Affairs to provide the representative of record of a claimant for compensation or benefits administered by the Secretary an opportunity to review a proposed determination regarding that claim.


1.Short titleThis Act may be cited as the Veterans Claim Transparency Act of 2020. 2.Opportunity for representative of record to review a proposed determination regarding a claim for compensation or benefits administered by the Secretary of Veterans Affairs (a)In generalChapter 59 of title 38, United States Code, is amended by adding at the end the following new section:

5906.Opportunity for representative of record to review a proposed determination regarding a claim for compensation or benefits
(a)In generalIn each claim for compensation or benefits under this title in which the claimant has designated a representative of record, the Secretary shall provide that representative of record an opportunity to review the proposed determination of the Secretary before it becomes final. (b)Representative of recordFor purposes of this section, a representative of record of a claimant may be—
(1)a representative of the claimant recognized under section 5902 of this title; or (2)an agent or attorney of the claimant recognized under section 5904 of this title.
(c)NoticeThe Secretary shall submit notification in writing to a representative of record that a proposed determination is ready for review under subsection (a). (d)Period for reviewEach opportunity to review a proposed determination under subsection (a) for a representative of record of a claimant shall be for a period—
(1)beginning at the moment the representative receives notification under subsection (b); and (2)ending on the earlier of—
(A)the moment that the claimant or the representative of record indicates to the Secretary that the claimant does not dispute the proposed determination; or (B)the moment that is 48 hours after the moment described in paragraph (1).
(e)LimitationThe Secretary may not make a proposed determination, subject to a period of review under this section, final until after the period under subsection (d).. (b)Clerical amendmentThe table of sections at the beginning of chapter 59 of such title is amended by inserting after the item relating to section 5905 the following new item:


5906. Opportunity for representative of record to review a proposed determination regarding a claim for compensation or benefits..

